DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.

Claim Status
	Claims 1, and 39-42 were amended.
	Claims 6-7, 9, 11, 15-21, 23-26, 28-29, and 31-35 are canceled.
	Claims 1-5, 8, 10, 12-14, 22, 27, 30, and 36-42 are pending and under examination.

Information Disclosure Statement
	Applicant’s IDS submitted 4/1/2022 has been acknowledged and considered. A signed copy is attached hereto.
Rejections Withdrawn
Rejection of Claims 1-5, 8, 12, 14, 22, 27, 30, 36-37, and 39-41 under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Orcutt (Protein Eng Des Sel. 2010;23(4):221-228., published online 12/17/2009), Grigg (j. immunotherapy cancer 4, 48 (2016) published 8/16/2016), and Roche (US 2015/0073129 A1, published 3/12/2015) is withdrawn in view of Applicant’s amendments and upon further consideration.
Rejection of Claims 1-5, 8, 12, 14, 22, 27, 30, 36-37, and 39-42 under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Orcutt (Protein Eng Des Sel. 2010;23(4):221-228., published online 12/17/2009), Grigg (j. immunotherapy cancer 4, 48 (2016)., published 8/16/2016), Roche (US 2015/0073129 A1, published 3/12/2015), and Karsten
(US20120128676A1, published 5/24/2012) is withdrawn in view of Applicant’s amendments and upon further consideration.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10, 12-14, 22, 27, 30, and 36-38, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is drawn to an anti-PD-L1 antibody which comprises a VH CDR1 comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, and SEQ ID NO: 67; a VH CDR2 comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 2, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, and SEQ ID NO: 75. The claims encompass antibodies which comprise less than 6 CDRs (VH CDR1-3 and VL CDR1-3) of a single parental antibody and binds to PD-L1. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody and having the ability to bind to PD-L1.
	All the other claims directly or indirectly depend on claim 1
	The specification discloses the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49. The specification does not disclose any other antibodies which bind to PDL1.
	The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49, the structure required for antibodies which bind to PD-L1 that are characterized by less than 6 CDRs from a single parental antibody, wherein the antibody retains the antigen specificity of the antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of a single parental antibody.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49 comprising 6 specific CDR domains of the VH and VL. The specification has described only the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49 as the species of the claimed antibody and fails to describe any other variants. Therefore, the Applicant fails to describe a representative number of members of the claimed genus.  
	Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed antibodies.  Although the specification discloses the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49, wherein all 6 CDRs of the antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the antibodies are characterized by less than 6 CDR regions of the parental antibodies and retain the function of binding to the corresponding antigen. 
	Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the antibody, and because the genus is highly variable, the disclosure of the the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49 are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies required for the binding of PD-L1 outside the 6 specified CDRs of the monospecific, fucose-reduced antibody anti-PDL1-GEX Fuc- (short: PDL-GEX-Fuc-), the bispecific, fucose-reduced antibody PankoMab- antiPDL1-GEX  Fuc- (short: PM-PDL-GEX-Fuc-), normal-fucosylated monospecific anti-PDL-GEX (short: PDL-GEX-H9D8), and a normal-fucosylated bispecific anti-PM-PDL-GEX (short: PM-PDL-GEX H9D8). The specification also discloses Atezolizumab in paragraph 72, PankoMab in paragraphs 136-137, Nivolumab in paragraph 179, and PDL-GEX Fuc- mutants in paragraph 49 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to PD-L1.  Although the interaction of the antibody binding domains with antigens had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Chen (Sci Adv. 2020 Apr 1;6(14):eaaz7825) confirms that “currently, there are no methods available offering solutions to select and identify antibodies binding to a specific conformational epitope of an antigen” (Abstract).  Chen discloses a screen method for identifying antibodies that to the proximity site of an epitope (see abstract). However, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) .
Edwards et al. (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited few antibodies in the instant application cannot be considered representative of the genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to CD70, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to CD70.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Only an antibody which binds to PD-L1 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise amino acid sequences comprising all 6 CDRs from a single parental antibody, meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 12, 14, 30, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Irving (US 8,217,149 B2, date of patent 7/10/2012) further in view of Goletz (EP 2 073 842 B1, published 12/31/2014).
	Irving claims an antibody which binds to human PD-L1, for use in the treatment of a patient having a tumor, which comprises a VH and VL of SEQ ID NOs: 20 and 21, respectively (Claim 36; column 9, lines 21-25). SEQ ID NO: 20 of Roche is identical to instant SEQ ID NO: 17, and SEQ ID NO: 21 of Roche is identical to instant SEQ ID NO: 18. Further, SEQ ID NO: 20 of Irving comprises instant SEQ ID NOs: 1-3, and SEQ ID NO: 21 of Roche comprises instant SEQ ID NO: 4-6.
Instant SEQ ID NO: 17 against Irving SEQ ID NO: 20

    PNG
    media_image1.png
    112
    483
    media_image1.png
    Greyscale


Instant SEQ ID NO: 18 against Irving SEQ ID NO: 21

    PNG
    media_image2.png
    112
    470
    media_image2.png
    Greyscale

	In regards to claims 30, Irving teaches that the antibody is used in a method for activating T-cells (paragraph 107; Example 5).
	Irving does not teach the antibody causes enhanced T cell activation in comparison to a reference antibody being glycosylated including more than 80% core-fucosylation.
	Irving does not teach the reference antibody of obtainable from CHOdhfr.
	Irving does not teach the antibody causes enhanced T cell activation in comparison to a reference antibody being non-glycosylated.
	Irving does not teach the antibody is glycosylated, but essentially lacks core-fucosylation.
	Irving does not teach the antibody is 0%-80% fucosylated.
	Irving does not teach the glycosylation is human glycosylation.
	Irving does not teach the antibody is obtainable from DSM ACC 2807 (NMH9D8-E6) or DSM ACC 2856 (NM-H9D8-E6Q12).
	This deficiency is made up for by Goletz.
	Goletz teaches that on antibody attached N-glycans, the vast majority of fucose residues is found 1,6 linked to the proximal GlcNAc residue (so called "core fucose"). It has been found that the absence of core fucose on the reducing end of the Nglycan attached to antibodies enhances the ADCC activity of antibodies by the factor 25 to 100. Due to this beneficial effect on ADCC, it is preferred that the amount of fucose is at least 10%, 15%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, 150%, 200%, 250%, 300%, 400%, 500%, 1000%, 1500% or more than 2000% less compared to the same amount of protein molecules in at least one protein molecule composition of the same protein molecule isolated from CHOdhfr- [ATCC No. CRL-9096] when expressed therein (Page 8, lines 40-47). 
	Further, Goletz teaches a further embodiment wherein said host cell is selected to produce a glycoprotein, comprising at least 10% (15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75% or more than 80%) carbohydrates of the total carbohydrate structures or of at least one particular carbohydrate structure at a particular glycosylation site of the protein molecule of said protein molecules in said protein molecule composition, which lack fucose. Regarding antibodies it is particularly preferred that the N-glycoside linked carbohydrate chains bound to the Fc region comprises a reducing end comprising GlcNAc, wherein the carbohydrate chains do not contain fucose bound to the 6 position of the GlcNAc in the reducing end of the carbohydrate chain.
	In regards to claim 3, Goletz further teaches an embodiment wherein the antibody comprises at least one carbohydrate structure containing bisecting GlcNAc. Bisecting N-Acetylglucosamine (bisGlcNAc) is often found beta 1,4 attached to the central mannose residue of the tri-mannosyl core structure of the N-glycans found in antibodies. The presence of bisecting GIcNAc at the central mannose residue of the antibody Fc-N-glycan increases the ADCC activity of antibodies (Page 8, lines 55-58). This embodiment is a glycosylated antibody with bisecting GlcNAc while lacking fucose, and necessarily has a higher ADCC activity, compared to a non-glycosylated antibody. Thus the limitations of claim 3 are met.
	In regards to claim 4, Goletz further teaches another preferred embodiment wherein the increased activity of an antibody molecule composition is an increased binding activity to at least one Fc receptor, preferably FcγRIIIA (Page 25, lines 47-49).
	In regards to claim 5, Goletz further teaches a method for producing a protein composition, preferably an antibody molecule composition, having a defined glycosylation pattern, wherein the antibody molecule compositions have increased activity and/or increased yield and/or improved homogeneity and fully human glycosylation (Page 7-9, paragraphs [0030]-[0032]).
	In regards to claim 8, Goletz teaches an glycosylated antibody molecule composition from DSM ACC 2807 (NMH9D8-E6) or DSM ACC 2856 (NM-H9D8-E6Q12) comprising at least 50%, preferably at least 60% and more preferably at least 70% carbohydrate structures of the total carbohydrate units or of at least one particular carbohydrate chain at a particular glycosylation site of an antibody molecule of the antibody molecules in said antibody molecule composition, lacking fucose (Claims 19 and 21).
	It would have been obvious to one of ordinary skill in the arts to modify the antibody of Irving to be glycosylated, as taught by Goletz. One of ordinary skill in the arts would have been motivated to do so in order to improve the serum-half life of recombinantly expressed proteins and optimise the productivity, homogeneity, and/or antibody activity (Goletz, paragraph 0009; paragraph 0022). One of ordinary skill in the arts would have also had a reasonable expectation of success, as Goletz already shows the modification is effective in antibodies PankoMab, Panko1, Panko2, or Cetuximab. As it was shown that the modification is effective in a variety of antibodies, including antibodies against TA-MUC1, a tumor marker, one of ordinary skill would have had a reasonable expectation that the modification would be effective in an antibody against PD-L1, also a tumor marker.
	In regards to claim 12, as the antibody of claim 1 is taught by Irving and Goletz, the limitation of wherein said T cell activation is accompanied by maturation of dendritic cells and/or expression of co-stimulatory molecules and maturation markers, will necessarily follow.
	In regards to claim 14, as the antibody of claim 1 would bind to PD-L1 and also increase ADCC, the limitation of a bifunctional monospecific PD-L1 antibody comprising a Fc region is met.

Claims 1-5, 8, 12, 14, 22, 27, 30, 36-37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Irving (US 8,217,149 B2, date of patent 7/10/2012), Freeman (US 20160108123 A1, published 4/21/2016), and Orcutt (Protein Eng Des Sel. 2010;23(4):221-228., published online 12/17/2009).
	In regards to claims 1-5, 8, 12, 14, 30, 36-37, and 39-40, the teachings of Goletz and Irving are discussed supra.
	In addition to the teachings above, Goletz further discloses Panko 2 (Claim 33, paragraph 0253). The variable light chain of the antibody Panko 2, comprises instant SEQ ID NOs: 10-12, and the variable heavy chain of the antibody Panko 2, comprises instant SEQ ID NOs: 7-9.

Variable light chain of the antibody Panko 2 against Instant SEQ ID NOs: 10-12
    PNG
    media_image3.png
    149
    711
    media_image3.png
    Greyscale


Variable heavy chain of the antibody Panko 2 against Instant SEQ ID NOs: 7-9

    PNG
    media_image4.png
    148
    709
    media_image4.png
    Greyscale

	Goletz, and Irving do not teach a TA-MUC1 antibody comprising single chain Fv regions binding to PD-L1 comprising: a TA-MUC1 VH CDR1 comprising an amino acid sequence that is SEQ ID NO: 7, a TA-MUC1 VH CDR2 comprising an amino acid sequence that is SEQ ID NO: 8; a TA-MUC1 VH CDR3 comprising an amino acid sequence that is SEQ ID NO: 9; a TA-MUC1 VL CDR1 comprising an amino acid sequence that is SEQ ID NO: 10; a TA-MUC1 VL CDR2 comprising an amino acid sequence that is SEQ ID NO: 11; a TA-MUC1 VL CDR3 comprising an amino acid sequence that is SEQ ID NO: 12; a PD-L1 VH CDR1 comprising an amino acid sequence that is SEQ ID NO: 1, a PD-L1 VH CDR2 comprising an amino acid sequence that is SEQ ID NO: 2, a PD-L1 VH CDR3 comprising an amino acid sequence that is SEQ ID NO: 3, a PD-L1 VL CDR1 comprising an amino acid sequence that is SEQ ID NO: 4, a PD-L1 VL CDR2 comprising an amino acid sequence that is SEQ ID NO: 5, and a PD-L1 VL CDR3 comprising an amino acid sequence that is SEQ ID NO: 6.
	These deficiencies are made up for by Freeman and Orcutt.
	Freeman teaches a bispecific antibody molecule and has a first binding specificity for PD-L1 and a second binding specificity for PD-L2, CEACAM-1, and CEACAM-5, which are tumor markers.
	Orcutt teaches a bispecific antibody (bsAb) format in which a disulfide-stabilized scFv is fused to the C-terminus of the light chain of an IgG to create an IgG-scFv bifunctional antibody.
	One of ordinary skill in the arts would have been motivated to modify the PD-L1 antibody as taught by Goletz and Irving to be a bispecific antibody which has a second binding specificity for tumor markers. One of ordinary skill in the arts would have been motivated to do so in order to more specifically and effectively treat cancers. Further, one would have had a reasonable expectation of success, as bispecific antibodies that bind to PD-L1 and another tumor markers were already known in the arts.
	It would have been further obvious to modify the bispecific antibody above, to comprise specifically binding to TA-MUC1, which is a MUC-1 is an established tumor marker expressed on a variety of epithelial tumours and is a potential tumor target (Goletz paragraph 0250). One of ordinary skill in the arts would have been motivated to do so in order to more specifically and effectively treat cancers. One of ordinary skill in the art would be motivated to use an art-known VH and VL domain sequence that is already known to bind to TA-MUC1. One would have a reasonable expectation of success that using these specific sequences would result in the binding of TA-MUC1, and as Freeman already teaches that bispecific antibodies to PD-L1 and another tumor marker are effective and Goletz teaches glycosylation modification is effective on the Panko 1 antibody.
	It would be obvious to one of ordinary skill in the art to modify the bispecific antibody as taught above, to further comprise a single chain Fv regions binding to PD-L1, preferably wherein the single chain Fv regions are coupled to the constant domain of the light chain, as taught by Orcutt. One of ordinary skill in the arts would be motivated to do so as Orcutt teaches that fusing the scFv in this way should minimize the steric hindrance that could obstruct simultaneous binding of both target antigens that might result from an N-terminal fusion to the light and/or the heavy chain in regards to bispecific antibodies. One of ordinary skill in the art would have had a reasonable expectation of success, as Orcutt teaches a successful bispecific antibody format of single chain Fv regions coupled to the constant domain of the light chain, and the instant claims are also directed to a bispecific antibody.
	In regards to claim 22, as the modified antibody above would bind to TA-MUC1, and PD-L1 and also increase ADCC, the limitation of a trifunctional bispecific PD-L1 antibody comprising a Fc region is met.

Claims 1-5, 8, 12, 14, 22, 27, 30, 36-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Irving (US 8,217,149 B2, date of patent 7/10/2012), Freeman (US 20160108123 A1, published 4/21/2016), Orcutt (Protein Eng Des Sel. 2010;23(4):221-228., published online 12/17/2009), and Karsten (US20120128676A1, published 5/24/2012).
	In regards to claims 1-5, 8, 12, 14, 22, 27, 30, 36-37, and 39-41, the teachings of Goletz, Irving, Freeman, and Orcutt are discussed supra.
	Goletz, Irving, Freeman, and Orcutt do not teach that the TA-MUC1 antibody comprises a VH comprising an amino acid sequence that is SEQ ID NO: 19, and a VL comprising an amino acid sequence that is SEQ ID NO: 20.
	This deficiency is made up for by Karsten.
	Karsten discloses an antibody or a fragment or derivative thereof which is capable of binding to a mucin protein, wherein the antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 16 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 28 (Claim 1). Karsten further teaches that the antibody is useful in the treatment of cancer (Abstract). Instant SEQ ID NO: 19 is identical to Karsten SEQ ID NO: 16, and Instant SEQ ID NO: 20 is identical to Karsten SEQ ID NO: 28.

Instant SEQ ID NO: 19 against Karsten SEQ ID NO: 16

    PNG
    media_image5.png
    126
    677
    media_image5.png
    Greyscale





Instant SEQ ID NO: 20 against Karsten SEQ ID NO: 28

    PNG
    media_image6.png
    131
    658
    media_image6.png
    Greyscale

	It would be it would be obvious for one of ordinary skill in the art to modify the bispecific antibody molecule, as taught by Goletz, Irving, Freeman, and Orcutt, to further comprise the specific anti-MUC1 antibody, as taught by Karsten. Goletz already teaches antibody molecule compositions, comprising any antibody and at least one antibody, having increased activity and/or increased yield and/or improved homogeneity and a human glycosylation, and further that these antibody molecule compositions are used to treat cancers (Goletz, Claim 32). Thus, one of ordinary skill in the art would be motivated to specifically use the antibody as taught by Karsten, which is also known to treat cancers. As Goletz has already shown that their modifications of glycosylation works with a variety of antibodies, including bispecific antibody compositions with more than one antibody, and can also be used to treat cancer, one of ordinary skill in the art would have a reasonable expectation of success that it would also work when the antibody is a bispecific antibody wherein the bispecific antibody comprises the antibody of Karsten and the anti PD-L1 antibody of Irving.

Claims 1-5, 8, 10, 12, 14, 30, 36-40   are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Irving (US 8,217,149 B2, date of patent 7/10/2012), and Dorokhov (Biochemistry (Mosc).2016 Aug:81(8):835-57., published 8/2016).
	In regards to claims 1-5, 8, 12, 14, 30, 36-37, and 39-40, the teachings of Goletz and Irving are discussed supra.
	Goletz, and Irving do not teach wherein said antibody comprises one or more sequence mutations, wherein the binding of said antibody to FcyRllla is increased compared to a non-mutated antibody, preferably wherein said antibody comprises one or more sequence mutations selected from S238D, S239D, 1332E, A330L, S298A, E333A, L334A, G236A and L235V according to EU-nomenclature.
	This deficiency is made up for by Dorokhov.
	Dorokhov teaches the Fc mutant variants S239D/I332E and S238D/I332E/A330L stimulate manifestation of ADCC via increased ability to bind FcyRIIIA with simultaneous decrease in the ability to bind FcyRIIB and activate CDC (Page 838, 2nd Column).
	One of ordinary skill in the art would have been motivated to modify the antibody of Goletz, and Irving already known to enhance the ADCC activity of antibodies by the factor 25 to 100, to even further enhance the ADCC activity, by using sequence mutations known to enhance ADCC activity. One of ordinary skill in the arts would have a reasonable expectation of success that using sequence mutations known to enhance ADCC activity would in fact further enhance ADCC activity.

Claims 1-5, 8, 12-14, 30, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Goletz (EP 2 073 842 B1, published 12/31/2014), Orcutt (Protein Eng Des Sel. 2010;23(4):221-228., published online 12/17/2009), Grigg (j. immunotherapy cancer 4, 48 (2016)., published 8/16/2016), Roche (US 2015/0073129 A1, published 3/12/2015), and Geiselhart (J Immunol. 2001 Mar 1;166(5):3019-27., published 3/1/2001).
	In regards to claims 1-5, 8, 12, 14, 30, 36-37, and 39-40, the teachings of Goletz and Irving are discussed supra.
	Goletz, and Irving do not teach wherein T cell activation is detectable by the expression of CD25, CD69, and/or CD137.
	This deficiency is made up for by Geiselhart.
	Geiselhart teaches that CD25, CD69, CD71, and CD137 are T-cell activation markers (Figure 7).
	One of ordinary skill in the art would have been motivated to modify the antibody of Goletz, and Irving already known to activate T cells, to further comprise the step wherein the T cell activation is detectable by art-known T cell activations markers such as CD25, CD69, and CD137, as taught by Geiselhart. One of ordinary skill in the arts would have a reasonable expectation of success that using art-known markers of T cell activation would in fact further detect T cell activation.

Conclusions
Claims 1-5, 8, 10, 12-14, 22, 27, 30, and 36-42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643